Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 31, 32, 35, 36, 38, 40-42, 44 and 45 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 29-35, 37 and 38 of copending Application No. 16/498,335 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because current claims 1 and 31 correspond to claims 1 and 37 of ‘335 where a functional laminate including a porous intermediate layer laminated between a porous surface layer and a resin foamed layer, the porous intermediate layer having an average void ratio smaller than that of the porous surface layer, wherein the porous surface layer includes, at a position facing the porous intermediate layer, a mixed layer part of the resin foamed layer and the porous surface layer.  Current claim 32 corresponds to claim 29 of ‘335 where the porous intermediate layer has an average Current claim 35 corresponds to claim 30 of ‘335 where the porous intermediate layer is a fiber nonwoven fabric.  Current claim 36 corresponds to claim 36 of ‘335 where fibers forming the fiber nonwoven fabric of the porous intermediate layer have an average fiber diameter of 0.005 to 50 µm.
Current claim 38 corresponds to claim 32 of ‘335 where the porous surface layer has an average void ratio of 80 to 99.5%.  Current claim 40 corresponds to claim 33 of ‘335 where the porous surface layer is a fiber nonwoven fabric.  Current claim 41 corresponds to claim 33 of ‘335 where the porous surface layer is a nonwoven fabric of inorganic fibers.  Current claim 42 corresponds to claim 34 of ‘335 where fibers forming the fiber nonwoven fabric of the porous surface layer have an average fiber diameter of 0.005 to 50 µm.  Current claim 44 corresponds to claim 35 of ‘335 where the resin foamed layer has an average void diameter of 0.04 to 800 µm.  Current claim 45 corresponds to claim 38 of ‘335 where a method comprising: laminating a porous surface layer and a porous intermediate layer together to obtain a lamination base; and performing foaming molding of a foaming resin forming a resin foamed layer on a side facing the porous intermediate layer of the lamination base inside a mold.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Objections
Claims 31 and 42 is objected to because of the following informalities:
A.	Claim 31:  This claim does not further limit claim 1.
B.	Claim 42:  In line 2, the word “have” is misspelled as ---has--.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 31, 32, 35, 37, 38, 40, 41 and 43 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Inoue et al. (JP 06-171002).
Claims 1 and 31:  Inoue teaches a laminate comprising a dense nonwoven fabric 2 having a porosity of 87-91% laminated between a bulky nonwoven fabric 1 having a porosity of 90-94% and a urethane foam 4 (claims 1 and 2), the dense nonwoven fabric 2 having an average void ratio smaller than that of the bulky nonwoven fabric 1 {instant claim 31} [0049], wherein the bulky nonwoven fabric 1 includes, at a position facing the dense nonwoven fabric 2, a mixed layer part of the urethane foam and the bulky nonwoven fabric 1 [0052].  The boundary of the bulky nonwoven fabric slightly extruded with the urethane resin meets the claimed mixed layer part.
Claim 32:  Inoue teaches the dense nonwoven fabric 2 has a porosity of 88% [0049].
Claim 35:  Inoue teaches the dense nonwoven fabric 2 is a fiber nonwoven fabric [0048].
Claim 37:  Inoue teaches the fiber of the dense nonwoven fabric 2 has a basis weight of 60 g/m2
Claim 38:  Inoue teaches the bulky nonwoven fabric 1 has a porosity of 92% [0049].
Claim 40:  Inoue teaches the bulky nonwoven fabric 1 is a fiber nonwoven fabric [0048].
Claim 41:  Inoue teaches the bulky nonwoven fabric 1 is a nonwoven fabric of organic fibers such as polyethylene terephthalate [0048].
Claim 43:  Inoue teaches the fiber of the bulky nonwoven fabric 1 has a basis weight of 120 g/m2 [0048].

Claim 45 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Inoue et al. (JP 06-171002).
Claim 45:  Inoue teaches a method for producing comprising: laminating a bulky nonwoven fabric 1 and a dense nonwoven fabric 2 together to obtain a laminated nonwoven fabric 3 [0048]; and performing foaming molding of a foaming urethane resin forming a urethane foam on a side facing the bulky nonwoven fabric of the lamination base inside a mold [0050].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 30, 33, 34, 36, 39, 42 and 44 are rejected under 35 U.S.C. 103 as being unpatentable over Inoue et al. (JP 06-171002) as applied to claim 1 above.
Inoue teaches the claimed invention as set forth above.
Claim 30:  Inoue teaches, in an example, the bulky nonwoven fabric 1 has a porosity of 92% [0049], and during forming the urethane foam 4 the urethane resin slightly extruded into the boundary of the bulky nonwoven fabric [0052].  The boundary of the bulky nonwoven fabric 1 slightly extruded with the urethane resin meets the claimed mixed layer part.  Since the pores of the boundary of the bulky nonwoven fabric 1 are filled with the urethane resin, the void ratio of the boundary of the bulky nonwoven fabric 1 would be less than 92% which overlaps with the claimed 50-90%.
Alternatively, the Office realizes that all of the claimed effects and physical properties are not positively stated by the reference.  However, the reference teaches all of the claimed ingredients, and process limitations.  Therefore, the claimed effects and physical properties, i.e., void ratio would implicitly be achieved by a composition with all the claimed ingredients. If it is the applicant’s position that this would not be the case: (1) evidence would need to be provided to support the applicant’s position; and (2) it would be the Office’s position that the application contains inadequate disclosure that there is no teaching as to how to obtain the claimed properties with only the claimed ingredients.
Claims 33, 34 and 36:  With respect to the void diameter, layer thickness and fiber diameter of the dense nonwoven fabric 2, the experimental modification of this prior art in order to ascertain optimum operating conditions fails to render applicants’ claims patentable in the absence of unexpected results.  In re Alter, 105 USPQ 233.  
Claims 39 and 42:  With respect to the void diameter and fiber diameter of the bulky nonwoven fabric 1, the experimental modification of this prior art in order to ascertain optimum operating conditions fails to render applicants’ claims patentable in the absence of unexpected results.  In re Alter, 105 USPQ 233.  One of ordinary skill in the art would have been motivated to adjust the void diameter and/or fiber diameter of the bulky nonwoven fabric 1, and the motivation would be to provide a gentle contact with the human body and to control noise.  A prima facie case of obviousness may be rebutted; however, where the results of the optimizing variable, which is known to be result-effective, are unexpectedly good. In re Boesch and Slaney, 205 USPQ215.
Claim 44:  With respect to the void diameter of the urethane foam 4, the experimental modification of this prior art in order to ascertain optimum operating conditions fails to render applicants’ claims patentable in the absence of unexpected results.  In re Alter, 105 USPQ 233.  One of ordinary skill in the art would have been motivated to adjust the void diameter of the urethane foam 4, and the motivation would be to provide good cushioning property and to control noise.  A prima facie case of obviousness may be rebutted; however, where the results of the optimizing variable, 

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BETELHEM SHEWAREGED whose telephone number is (571)272-1529.  The examiner can normally be reached on Monday -Friday 7am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Ruthkosky can be reached on 571-272-1291.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




BS
June 11, 2021
/BETELHEM SHEWAREGED/
Primary Examiner
Art Unit 1785